Exhibit 10.1

Execution

INVESTMENT AGREEMENT

by and among

VINCE HOLDING CORP.,

SUN CARDINAL, LLC,

and

SCSF CARDINAL, LLC

Dated as of March 15, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I THE RIGHTS OFFERING AND BACKSTOP COMMITMENT      1
     Section 1.1   The Rights Offering      1      Section 1.2   Backstop
Commitment      3    ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY   
  4      Section 2.1   Organization      4      Section 2.2   Authorization     
4      Section 2.3   Capitalization      4      Section 2.4   Valid Issuance of
Shares      5      Section 2.5   Non-Contravention; Governmental Authorizations
     5      Section 2.6   Periodic Filings; Financial Statements; Undisclosed
Liabilities      5      Section 2.7   Liquidity; Credit Facility Compliance     
6      Section 2.8   No Proceedings      7      Section 2.9   Brokers and
Finders      7      Section 2.10   No Further Reliance      7    ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTORS      7      Section 3.1  
Organization and Authority      7      Section 3.2   Authorization      7     
Section 3.3   Non-Contravention; Governmental Authorization      7      Section
3.4   No Proceedings      8      Section 3.5   Securities Act Compliance      8
     Section 3.6   Financial Capability      8      Section 3.7   No
Registration      9      Section 3.8   Ownership      9      Section 3.9   No
Further Reliance      9    ARTICLE IV COVENANTS      9      Section 4.1  
Conduct of the Business      9      Section 4.2   Securities to be Issued     
10      Section 4.3   Efforts      10      Section 4.4   Publicity      11     
Section 4.5   Share Listing      11      Section 4.6   No Transfers      11     
Section 4.7   Consents and Approvals      11      Section 4.8   No Stabilization
     12    ARTICLE V CONDITIONS TO CLOSING      12      Section 5.1   Conditions
to the Obligations of the Company and the Investors      12      Section 5.2  
Conditions to the Obligations of the Company      12      Section 5.3  
Conditions to the Obligations of the Investors      13   

 

i



--------------------------------------------------------------------------------

             Page   ARTICLE VI TERMINATION      14      Section 6.1  
Termination      14      Section 6.2   Effects of Termination      15    ARTICLE
VII MISCELLANEOUS      15      Section 7.1   Interpretation; Certain Definitions
     15      Section 7.2   Survival      20      Section 7.3   Indemnification
     20      Section 7.4   Legends      22      Section 7.5   Notices      22   
  Section 7.6   Further Assurances      23      Section 7.7   Amendments and
Waivers      23      Section 7.8   Fees and Expenses      24      Section 7.9  
Successors and Assigns      25      Section 7.10   Governing Law      25     
Section 7.11   Jurisdiction      25      Section 7.12   Waiver Of Jury Trial   
  25      Section 7.13   Entire Agreement      26      Section 7.14   Effect of
Headings and Table of Contents      26      Section 7.15   Severability      26
     Section 7.16   Counterparts; No Third Party Beneficiaries      26     
Section 7.17   Specific Performance      26   

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 15, 2016, by and among Vince Holding Corp., a Delaware corporation (the
“Company”), Sun Cardinal, LLC, a Delaware limited liability company (“Sun
Cardinal”), and SCSF Cardinal, LLC, a Delaware limited liability company (“SCSF”
and, together with Sun Cardinal, the “Investors”).

RECITALS

WHEREAS, the Company has proposed to offer and sell up to 11,818,181 shares of
Common Stock pursuant to a Rights Offering, on the terms and subject to the
conditions set forth herein; and

WHEREAS, the Company desires that the Investors provide, and the Investors have
agreed to provide, a Backstop Commitment to the Rights Offering, on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

Section 1.1 The Rights Offering.

(a) As promptly as practicable after the date of this Agreement, the Company
shall use its commercially reasonable efforts to prepare and file with the SEC a
registration statement (including each amendment and supplement thereto, the
“Registration Statement”) on Form S-3, covering the issuance of the Rights and
the Common Stock in the Rights Offering. The Company shall not permit any
securities to be included in the Registration Statement other than the Rights
and the Common Stock to be issued in the Rights Offering. The Registration
Statement (and any post-effective amendments) shall be provided to the Investor
and its counsel prior to its filing with the SEC, and the Investor and its
counsel shall be given a reasonable opportunity to review and comment upon the
Registration Statement (and any post-effective amendments). The Company shall
use its commercially reasonable efforts to, as promptly as practicable,
(i) respond to comments to the Registration Statement raised by the staff of the
SEC and (ii) cause the Registration Statement and any post-effective amendment
to be declared effective by the SEC.

(b) The Investors shall provide to the Company such information and other
assistance as it may reasonably require in connection with the preparation and
filing of the Registration Statement and the Prospectus. At the time such
information is provided and at the respective times the Registration Statement
and any post-effective amendments thereto become effective and as of the date of
the Prospectus, no such information provided by the Investors shall include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.



--------------------------------------------------------------------------------

(c) At the respective times the Registration Statement and any post-effective
amendments thereto become effective, the Registration Statement (as amended or
supplemented) shall comply in all material respects with the requirements of
Form S-3, and the Registration Statement and any Company SEC Documents
incorporated by reference therein shall not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, that the Company shall make no such representation with respect to
information provided to it by the Investors under Section 1.1(b). The final
prospectus relating to the Rights Offering filed pursuant to Rule 424 of the
Securities Act (as amended or supplemented, the “Prospectus”), as of its date,
shall not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, that the
Company shall make no such representation with respect to information provided
to it by the Investors under Section 1.1(b). The previous two sentences are
referred to as the “10b-5 Representation.”

(d) Promptly following the date on which the Registration Statement is declared
effective by the SEC (the “Registration Effective Date”), the Company shall
print and file with the SEC the Prospectus, distribute the Prospectus to the
Company’s stockholders of record as of the Record Date and thereafter promptly
commence a rights offering on the following terms: (i) the Company shall
distribute, at no charge, one Right to each holder of record of Common Stock for
each share of Common Stock held by such holder as of the Record Date, (ii) each
Right shall entitle the holder thereof to purchase, at the election of such
holder, such number of shares of Common Stock at the Rights Subscription Price
thereby entitling such holders of rights, in the aggregate, to subscribe for an
aggregate of 11,818,181 shares (the “Aggregate Offered Shares”) of Common Stock
(the “Basic Subscription Right”), provided that no fractional shares of Common
Stock shall be issued pursuant to the exercise of any Rights, (iii) each such
Right shall be non-transferable, (iv) the rights offering shall remain open for
at least sixteen (16) days, but no more than twenty (20) days or such longer
period as required by Law (the “Subscription Period”), (v) each holder who fully
exercises all Rights held by such holder shall be entitled to subscribe for
additional shares of Common Stock that were not subscribed for under the Basic
Subscription Right in an amount equal to up to 20% of the shares of Common Stock
for which such holder subscribed under the Basic Subscription Right (calculated
prior to the exercise of any Rights) (the “Over-Subscription Right”); provided
that, if insufficient remaining shares of unsubscribed shares of Common Stock
are available, all over-subscription requests shall be honored pro rata among
Rights holders who exercise the Over-Subscription Right (based on the Basic
Subscription Rights exercised), (vi) no Person (other than the Investors and
their Affiliates) may exercise the Rights to the extent the exercise thereof
would cause such Person to acquire Beneficial Ownership in excess of 14.99% of
the outstanding Common Stock after giving effect to the consummation of the
Rights Offering and the Backstop Commitment, and (vii) any Person (other than
the Investors and their Affiliates) who is, prior to the consummation of the
Rights Offering, the Beneficial Owner of in excess of 14.99% of the outstanding
Common Stock shall be entitled to exercise the Rights (including any
Over-Subscription Right) only to the extent necessary to maintain its
proportionate interest in the Common Stock of the Company prior to the
consummation of the Rights Offering and the other transactions contemplated
hereby (collectively, such rights offering, the “Rights Offering”).

 

2



--------------------------------------------------------------------------------

(e) Prior to the expiration or termination of this Agreement in accordance with
Article VI, the Company shall not amend any of the terms of the Rights Offering
described in Section 1.1(d), terminate the Rights Offering or waive any material
conditions to the closing of the Rights Offering, without the prior written
consent of the Investors, unless the full Board (and not a committee of the
Board) approves such amendment, termination or waiver. Subject to the terms and
conditions of the Rights Offering, the Company shall effect the closing of the
Rights Offering as promptly as practicable following the end of the Subscription
Period. The closing of the Rights Offering shall occur at the time, for the
Rights Subscription Price and in the manner and on the terms of the Rights
Offering set forth in Section 1.1(d), as shall be set forth in the Prospectus.

(f) The Company shall pay all of its expenses associated with the Registration
Statement, Prospectus, the Rights Offering and the other transactions
contemplated hereby, including filing and printing fees, fees and expenses of
any subscription and information agents, its counsel and accounting fees and
expenses and costs associated with clearing the Common Stock offered thereby for
sale under applicable state securities Laws.

Section 1.2 Backstop Commitment.

(a) Subject to the consummation of the Rights Offering and the terms and
conditions of this Agreement, each Investor shall purchase from the Company, and
the Company shall issue to such Investor, at the Rights Subscription Price, such
Investor’s Pro Rata Portion of an aggregate number of shares of Common Stock
(the “Backstop Commitment”) equal to (x) (i) $65,000,000 minus (y) the aggregate
proceeds of the Rights Offering, divided by (z) the Rights Subscription Price.
Within two (2) Business Days after the closing of the Rights Offering, the
Company shall issue to the Investors a notice (the “Subscription Notice”)
setting forth the number of shares of Common Stock subscribed for in the Rights
Offering and the aggregate proceeds of the Rights Offering and, accordingly, the
number of shares of Common Stock to be acquired by the Investors pursuant to the
Backstop Commitment at the Rights Subscription Price. Shares of Common Stock
acquired by the Investors pursuant to the Backstop Commitment are collectively
referred to as the “Backstop Acquired Shares.”

(b) On the terms and subject to the conditions set forth in this Agreement, the
closing of the Backstop Commitment (the “Closing”) shall occur on the later of
(i) the third Business Day following the issuance by the Company of the
Subscription Notice and (ii) the date that all of the conditions to the Closing
set forth in Article V of this Agreement have been satisfied or waived (other
than those conditions that by their nature are to be satisfied at the Closing),
at 9:00 a.m. (Chicago, Illinois time) at the offices of Kirkland & Ellis LLP,
300 N. LaSalle, Chicago, Illinois 60654 or such other place, time and date as
shall be agreed between the Company and the Investors (the date on which the
Closing occurs, the “Closing Date”).

(c) At the Closing (i) the Company shall issue to each Investor its Pro Rata
Portion of the Backstop Acquired Shares against payment by or on behalf of such
Investor of the aggregate Rights Subscription Price for all such shares by wire
transfer in immediately available funds to the account designated by the Company
in writing at least three Business Day prior to the Closing, (ii) the Company
shall deliver all other documents and certificates required to be delivered to
the Investors pursuant to Section 5.3, and (iii) the Investors shall deliver all
documents and certificates required to be delivered to the Company pursuant to
Section 5.2.

 

3



--------------------------------------------------------------------------------

(d) The Company shall promptly use proceeds from the Rights Offering and the
Backstop Commitment to pay the amount owed by the Company under the Tax
Receivable Agreement for the taxable year ended January 31, 2015, estimated to
be approximately $21.8 million plus accrued interest.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as Previously Disclosed, the Company represents and warrants to the
Investors that:

Section 2.1 Organization. The Company and each of its Subsidiaries is duly
incorporated or organized and validly existing as a corporation or other entity
in good standing under the Laws of its jurisdiction of organization and has all
corporate power and authority to own its property and assets and conduct its
business as currently conducted, and, except as would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect,
is duly qualified as a foreign corporation for the transaction of business and
is in good standing under the Laws of each other jurisdiction in which it owns
or leases properties, or conducts any business so as to require such
qualification.

Section 2.2 Authorization. The Company has all corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company, and no further
approval or authorization is required on the part of the Company. This Agreement
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization or other similar
Laws affecting creditors’ rights generally and by general equitable principles
and except as may be limited by applicable Law and public policy. Except for any
stockholder approval required pursuant to Section 312 of the NYSE Listed Company
Manual, no vote or consent of stockholders of the Company is required in
connection with any of the transactions contemplated by this Agreement under the
Company’s certificate of incorporation, the DGCL, the rules and regulations of
NYSE or otherwise.

Section 2.3 Capitalization.

(a) As of February 17, 2016, (i) the Company is authorized to issue up to
100,000,000 shares of Common Stock and has 36,779,417 shares of Common Stock
issued and outstanding and (ii) the Company is authorized to issue up to
10,000,000 shares of preferred stock, par value $0.01 per share (the “Preferred
Stock”) and no shares of Preferred Stock are issued or outstanding. As of
February 17, 2016, there are outstanding options to purchase an aggregate of
2,730,949 shares of Common Stock and 29,532 shares of Common Stock reserved for
issuance pursuant to outstanding restricted stock units awards, all of which
options and

 

4



--------------------------------------------------------------------------------

restricted stock units are outstanding under the Stock Plans. All of the
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and non-assessable and were not issued in violation of
any pre-emptive rights, resale rights, rights of first refusal or similar
rights.

(b) All of the outstanding shares of capital stock of each of the Company’s
Subsidiaries has been duly and validly authorized and issued, are fully paid and
non-assessable, were not issued in violation of any pre-emptive rights, resale
rights, rights of first refusal or similar rights, and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except as set forth in the Term Loan Facility and Revolving Credit
Facility. The Company does not Beneficially Own, directly or indirectly, any
equity interests of any Person that is not a Subsidiary.

Section 2.4 Valid Issuance of Shares. The Backstop Acquired Shares will be, as
of the date of their issuance, duly authorized by all necessary corporate action
on the part of the Company and, when issued and delivered by the Company against
payment therefor as provided in this Agreement, (a) will be validly issued,
fully paid and nonassessable, (b) will be free and clear of all liens,
encumbrances or claims and (c) will not be subject to any statutory or
contractual preemptive rights or other similar rights of stockholders.

Section 2.5 Non-Contravention; Governmental Authorizations.

(a) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not: (1) conflict
with or violate any provision of the Company’s certificate of incorporation or
by-laws, each as amended; (2) conflict with or result in any breach of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right to termination,
acceleration or cancellation under any agreement, lease, mortgage, license,
indenture or any other contract to which the Company or any of its Subsidiaries
is a party or by which their respective properties may be bound or affected; or
(3) conflict with or violate any Law applicable to the Company, except, in the
case of clause (2) or (3), as would not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect.

(b) Each approval, consent, order, authorization, designation, declaration or
filing by or with any Governmental Entity necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions contemplated herein (except for (1) such additional steps as
may be required by the New York Stock Exchange (the “NYSE”) or such additional
steps as may be necessary to register or qualify the Rights and shares of Common
Stock to be issued in connection with the Rights Offering and the Backstop
Acquired Shares under federal securities, state securities or blue sky Laws and
(2) receipt of all approvals and authorizations of, filings with, and
notifications to, or expiration or termination of any applicable waiting period
under, any competition or merger control laws of any jurisdiction) has been
obtained or made and is in full force and effect.

Section 2.6 Periodic Filings; Financial Statements; Undisclosed Liabilities.

 

5



--------------------------------------------------------------------------------

(a) Since February 1, 2015, the Company has timely filed all reports,
registrations, documents, filings, statements and submissions, together with any
required amendments thereto (collectively the “Company SEC Documents”), that
were required to be filed with the SEC under the Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder (the “Exchange Act”). As
of their respective filing dates, the Company SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the Company SEC Documents contained, when filed
with the SEC, and if amended, as of the date of such amendment, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances in which they were made, not misleading.

(b) The Company’s consolidated financial statements, including the notes
thereto, included or incorporated by reference in the Company SEC Documents (the
“Company Financial Statements”) have been prepared in accordance with GAAP
consistently applied in all material respects (except as may be indicated in the
notes and schedules thereto) during the periods involved and present fairly in
all material respects the Company’s consolidated financial position at the dates
thereof and of its operations and cash flows for the periods specified therein
(subject to the absence of notes and year-end adjustments in the case of
unaudited statements).

(c) Neither the Company nor any of its Subsidiaries has any liabilities or
obligations (accrued, absolute, contingent or otherwise) of a nature that would
be required to be accrued or reflected in a consolidated balance sheet prepared
in accordance with GAAP, other than liabilities or obligations (A) reflected on,
reserved against, or disclosed in the notes to, the consolidated balance sheets
of the Company Financial Statements or (B) incurred in the ordinary course of
business consistent with past practice since the date of the last consolidated
balance sheet in the Company Financial Statements.

Section 2.7 Liquidity; Credit Facility Compliance. The proceeds from the Rights
Offering and, to the extent the Rights Offering is not fully subscribed, the
Backstop Commitment, together with the Company’s good faith and reasonable
estimate of cash from operations, will be sufficient for the Company and its
Subsidiaries to (i) comply with all covenants under the Term Loan Facility and
the Revolving Credit Facility, (ii) fund their debt service requirements,
including under the Term Loan Facility and Revolving Credit Facility, (iii) fund
their obligations under the Tax Receivable Agreement, among the Company, Sun
Cardinal and the other parties thereto, as amended, and (iv) fund planned
capital expenditures and working capital needs, for at least the twelve months
following the Closing. The Company and its Subsidiaries are not in material
breach of, and there exists no default (or an event which with notice or lapse
of time or both would become a default) under, the Term Loan Facility or the
Revolving Credit Facility. Assuming the Closing and the Company’s receipt of the
proceeds from the Rights Offering and, to the extent the Rights Offering is not
fully subscribed, the Backstop Commitment, no Effects exist that would or would
reasonably be expected to result in the material breach of, or default (or an
event which with notice or lapse of time or both would become a default) under,
the Term Loan Facility or the Revolving Credit Facility by the Company and its
Subsidiaries. To the extent the Company and its Subsidiaries are in breach of
the Term Loan Facility or the Revolving Credit Facility (regardless of the
materiality of the breach), the Company reasonably expects to cure such breach
prior to it becoming a default under the Term Loan Facility or Revolving Credit
Facility, as applicable.

 

6



--------------------------------------------------------------------------------

Section 2.8 No Proceedings. No litigation or proceeding against the Company or
its Subsidiaries is pending before any court, arbitrator, or administrative or
governmental body, nor, to the Company’s knowledge, is any such proceeding
threatened against the Company or its Subsidiaries, that would, individually or
in the aggregate, reasonably be expected to materially and adversely affect the
Company’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis.

Section 2.9 Brokers and Finders. Except for Merrill Lynch, Pierce, Fenner &
Smith Incorporated, the fees of which will be paid by the Company, neither the
Company nor any of its Subsidiaries has employed any broker or finder or
incurred any liability for any financial advisory fee, brokerage fees,
commissions or finder’s fee, and no broker or finder has acted directly or
indirectly for the Company or any of its Subsidiaries in connection with this
Agreement or the transactions contemplated hereby.

Section 2.10 No Further Reliance. The Company acknowledges that it is not
relying upon any representation or warranty made by the Investors other than
those representations and warranties set forth in this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTORS

Each Investor (solely with respect to itself) represents and warrants to the
Company that:

Section 3.1 Organization and Authority. Such Investor is duly formed and validly
existing in good standing as a limited liability company under the laws of the
state of Delaware and has all limited liability company power and authority to
own its property and assets and conduct its business as currently conducted and,
except where the failure to be qualified or in good standing would not or
reasonably be expected to prevent, materially delay or materially impede the
performance by such Investor of its obligations under this Agreement or the
consummation of the transactions contemplated hereby, has been duly qualified as
a foreign limited liability company for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business so as to require such qualification.

Section 3.2 Authorization. Such Investor has all limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement. The execution, delivery and performance by
such Investor of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by such Investor’s board of
managers or managing member, as the case may be, and no further approval or
authorization by any of its members, partners or other equity owners is
required. This Agreement constitutes the valid and binding obligation of such
Investor, enforceable against such Investor in accordance with its terms, except
as such may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization or other similar Laws affecting creditors’ rights generally and
by general equitable principles and except as may be limited by applicable Law
and public policy.

 

7



--------------------------------------------------------------------------------

Section 3.3 Non-Contravention; Governmental Authorization.

(a) The execution, delivery and performance by such Investor of this Agreement
and the consummation of the transactions contemplated hereunder will not:
(1) conflict with or violate any provision of its certificate of formation,
limited liability company agreement or similar governing documents; (2) conflict
with or result in any breach of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give rise to
any right to termination, acceleration or cancellation under any agreement,
lease, mortgage, license, indenture or any other contract to which such Investor
is a party or by which its properties may be bound or affected; or (3) conflict
with or violate any Law applicable to such Investor, except in the case of
clause (2) or (3), as would not, individually or in the aggregate, reasonably be
expected to materially and adversely affect such Investor’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

(b) Each approval, consent, order, authorization, designation, declaration or
filing by or with any Governmental Entity necessary in connection with the
execution and delivery by such Investor of this Agreement and the consummation
of the transactions contemplated herein (except for (1) such additional steps as
may be required by the NYSE or such additional steps as may be necessary to
register or qualify the Rights and shares of Common Stock to be issued in
connection with the Rights Offering and the Backstop Acquired Shares under
federal securities, state securities or blue sky Laws and (2) receipt of all
approvals and authorizations of, filings with, and notifications to, or
expiration or termination of any applicable waiting period under, any
competition or merger control laws of any jurisdiction) has been obtained or
made and is in full force and effect.

Section 3.4 No Proceedings. No litigation or proceeding against such Investor is
pending before any court, arbitrator, or administrative or governmental body,
nor, to such Investor’s knowledge, is any such proceeding threatened against
such Investor, that would, individually or in the aggregate, reasonably be
expected to materially and adversely affect such Investor’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

Section 3.5 Securities Act Compliance. The Backstop Acquired Shares being
acquired by such Investor hereunder are being acquired for its own account, for
the purpose of investment and not with a view to or for sale in connection with
any public resale or distribution thereof in violation of applicable securities
Laws. Such Investor is an ‘‘accredited investor’’ within the meaning of Rule
501(a) promulgated under the Securities Act and is knowledgeable, sophisticated
and experienced in business and financial matters that are necessary to evaluate
the risks and merits of an investment in the Common Stock.

Section 3.6 Financial Capability. At the Closing, such Investor, together with
its Affiliates, will have sufficient available funds to consummate the Closing
on the terms and conditions contemplated by this Agreement. Such Investor is
able to bear the financial risk of its

 

8



--------------------------------------------------------------------------------

investment in the Backstop Acquired Shares. Such Investor has been afforded
access to information about the Company and its financial condition and business
sufficient to enable the Investor to evaluate its investment in the Backstop
Acquired Shares.

Section 3.7 No Registration. Such Investor understands (A) that the offer and
sale of the Backstop Acquired Shares to be purchased by it pursuant to the terms
of this Agreement have not been registered under the Securities Act or any state
securities laws, (B) that the Company shall not be required to effect any
registration or qualification of the Backstop Acquired Shares under the
Securities Act or any state securities laws, except pursuant to the Registration
Agreement, (C) that the Backstop Acquired Shares will be issued in reliance upon
exemptions contained in the Securities Act or interpretations thereof and in the
applicable state securities laws and (D) that the Backstop Acquired Shares may
not be offered for sale, sold or otherwise transferred except pursuant to a
registration statement under the Securities Act or in a transaction exempt from
or not subject to registration under the Securities Act.

Section 3.8 Ownership. As of the date of this Agreement, such Investors and
their Affiliates are the Beneficial Owners of 20,480,729 shares of Common Stock.

Section 3.9 No Further Reliance. Such Investor acknowledges that it is not
relying upon any representation or warranty made by the Company other than those
representations and warranties set forth in this Agreement.

ARTICLE IV

COVENANTS

Section 4.1 Conduct of the Business. Prior to the earlier of the Closing and the
termination of this Agreement pursuant to Section 6.1 (the “Pre-Closing
Period”), the Company shall not, and shall cause each of its Subsidiaries not
to, take any actions outside of the ordinary course of business consistent with
past practice, without the prior written consent of the Investors or prior
approval by the full Board (and not a committee of the Board). During the
Pre-Closing Period, (i) except as contemplated by this Agreement, as approved by
the full Board (and not a committee of the Board) prior to the taking of such
action or with the prior written consent of the Investors, the Company shall
not, and shall cause each of its Subsidiaries not to: (A) declare or pay any
dividend or distribution on its shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) stock (except for dividends paid by any direct or indirect wholly
owned Subsidiary of the Company to the Company or to any other direct or
indirect wholly owned Subsidiary of the Company), (B) adjust, split, combine or
reclassify or otherwise amend the terms of its capital stock, (C) repurchase,
redeem, purchase, acquire, encumber, pledge, dispose of or otherwise transfer,
directly or indirectly, any of its shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) its capital stock, (D) other than Excluded Issuances,
issue, grant, deliver or sell any shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) its capital stock (other than with respect to the issuance
of the Rights and the Common Stock issuable upon the exercise thereof), (E) make
any amendments to its organizational documents, (F) sell, lease or otherwise
dispose of a material amount of assets or securities, including by merger,
consolidation, asset sale or other business combination, other

 

9



--------------------------------------------------------------------------------

than sales of assets in the ordinary course of business consistent with past
practice; (G) make any material acquisitions, by purchase or other acquisition
of shares or other equity interests, or by merger, consolidation or other
business combination, or material purchase of any property or assets, to or from
any Person (except for acquisitions made by the Company or any direct or
indirect wholly owned Subsidiary of the Company from the Company or any other
direct or indirect wholly owned Subsidiary of the Company), (H) make any
prepayments under the Term Loan Facility, (I) adopt a plan of complete or
partial liquidation or resolutions providing for a complete or partial
liquidation, dissolution, restructuring, recapitalization or other
reorganization, or (J) agree or commit to do any of the foregoing. For the
avoidance of doubt, the foregoing shall not restrict the Company from engaging
in discussions with a third party with respect to a Superior Transaction or
terminating this Agreement to enter into a definitive agreement to effect a
Superior Transaction (provided that prior to or concurrently with such
termination the Company pays the Termination Fee to the Investors in accordance
with Section 7.8(b)).

Section 4.2 Securities to be Issued. The Common Stock to be issued to the
Investors pursuant to this Agreement (i) shall be subject to the terms and
provisions of the Company’s certificate of incorporation as in effect on the
date hereof and (ii) for the avoidance of doubt, shall be deemed “Registrable
Securities” under the Registration Agreement.

Section 4.3 Efforts. From the date hereof until the earlier of the Closing and
the date that this Agreement is terminated pursuant to Section 6.1, the
Investors and the Company shall (i) promptly file any and all Notification and
Report Forms required under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”) with respect to the transactions contemplated
hereby, and use commercially reasonable efforts to cause the expiration or
termination of any applicable waiting periods under the HSR Act; (ii) promptly
make an appropriate filing under the competition or merger control laws of other
jurisdictions as may be required for the consummation of the transactions
contemplated hereby, and use commercially reasonable efforts to obtain a
decision from the appropriate regulatory authorities allowing the consummation
of the transactions contemplated hereby; (iii) use commercially reasonable
efforts to cooperate with each other in (A) determining whether any filings are
required to be made with, or consents, permits, authorizations, waivers,
clearances, approvals, and expirations or terminations of waiting periods are
required to be obtained from, any other Governmental Entities in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and (B) timely making all such filings and
timely obtaining all such consents, permits, authorizations or approvals;
(iv) use commercially reasonable efforts to supply to any Governmental Entity as
promptly as practicable any additional information or documents that may be
requested pursuant to any Law or by such Governmental Entity; (v) promptly
inform the other party of any substantive meeting, discussion, or communication
with any Governmental Entity (and shall supply to the other party any written
communication or other written correspondence or memoranda prepared for such
purpose, subject to applicable Laws relating to the exchange of information or
as necessary to preserve attorney-client privilege) in respect of any filings,
investigation or inquiry concerning the transactions contemplated herein, and
shall consult with the other party in advance and, to the extent permitted by
such Governmental Entity, give the other party the opportunity to attend and
participate thereat and (vi) use commercially reasonable efforts to take, or
cause to be taken, all other actions and do, or cause to be done, all other
things necessary, proper or advisable to consummate the Closing and the other
transactions contemplated hereby, including taking all

 

10



--------------------------------------------------------------------------------

such further action as may be necessary to resolve such objections, if any, as
the United States Federal Trade Commission, the Antitrust Division of the United
States Department of Justice, state antitrust enforcement authorities or
competition authorities of any other nation or other jurisdiction or any other
person may assert under Law with respect to the transactions contemplated
hereby. Notwithstanding the foregoing, nothing in this Agreement shall be deemed
to require the Investors or any of their Affiliates, or the Company, to enter
into any agreement with any Governmental Entity or to consent to any
authorizations, consents, approvals of governments and governmental agencies
requiring the Investors or any of their Affiliates, or the Company, to hold
separate or divest, or to restrict the dominion or control of, any of its assets
or businesses or any of the stock, assets or business of the Investors, the
Company or any of their Affiliates. The Company shall reimburse the Investors
for all filing fees incurred by the Investors with respect to all filings
contemplated by this Section 4.3 within five (5) Business Days of the date each
such fee is paid by the Investors.

Section 4.4 Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party without the prior
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed), except as such release or announcement may be required
by Law or the rules or regulations of the NYSE, in which case the party required
to make the release or announcement shall, to the extent reasonably practicable,
allow the other party reasonable time to review and comment on such release or
announcement in advance of such issuance. The provisions of this Section 4.4
shall not restrict the ability of a party hereto to summarize or describe the
transactions contemplated by this Agreement in the Registration Statement or
Prospectus or any amendment or supplement thereto or any other prospectus or
similar offering document or other report required by Law, regulation or NYSE
rule so long as the other party is provided a reasonable opportunity to review
and comment on such disclosure in advance.

Section 4.5 Share Listing. The Company shall as promptly as practicable after
the date of this Agreement use its reasonable best efforts to cause the Common
Stock to be issued in the Rights Offering, to be approved for listing on the
NYSE, subject to official notice of issuance.

Section 4.6 No Transfers. Until the earlier to occur of the Closing Date or the
termination of this Agreement pursuant to Article VI, no Investor will, without
the prior consent of the disinterested directors of the Board (or a committee
thereof consisting of entirely disinterested directors), transfer, sell,
encumber, assign, pledge or otherwise dispose of any shares of Common Stock
held, directly or indirectly, by such Investor; provided, however, that upon
prior notice to the Company confirming compliance herewith, such Investor may
(i) transfer, assign or dispose all or any portion of its Common Stock to one or
more Affiliates, which shall agree in writing to take such Common Stock subject
to, and comply with, the terms of this Agreement or (ii) effect an in-kind
distribution of such shares to such Investor’s or its Affiliates’ equity holders
(including limited partners), provided that, in the case of an in-kind
distribution, such Investor shall not be relieved of its obligations hereunder.

Section 4.7 Consents and Approvals. The Investors shall reasonably cooperate
with the Company in connection with obtaining any consents or approvals required
in connection with the Rights Offering or the Backstop Commitment, including
promptly upon receiving from the Company a written consent of stockholders
approving the issuance of the Backstop Acquired Shares, executing and delivering
to the Company such written consent, provided such written consent shall be in
form and substance reasonably satisfactory to the Investors.

 

11



--------------------------------------------------------------------------------

Section 4.8 No Stabilization. In connection with the Rights Offering, the
Investors will not take, directly or indirectly, any action designed to or that
would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Common Stock in violation of Regulation M under
the Exchange Act.

ARTICLE V

CONDITIONS TO CLOSING

Section 5.1 Conditions to the Obligations of the Company and the Investors. The
obligations of the Company and the Investors to effect the Closing shall be
subject to the following conditions:

(a) receipt of all approvals and authorizations of, filings with, and
notifications to, or expiration or termination of any applicable waiting period,
under the HSR Act and competition or merger control laws of any jurisdictions
required to consummate the transactions contemplated hereunder, if any;

(b) no provision of any applicable Law and no judgment, injunction, order or
decree shall prohibit the consummation of any of the transactions contemplated
at the Closing;

(c) the Registration Statement shall have been declared effective by the SEC and
shall continue to be effective and no stop order shall have been entered by the
SEC with respect thereto;

(d) the shares of Common Stock to be issued in the Rights Offering shall be
approved for listing on the NYSE, subject to official notice of issuance; and

(e) the Rights Offering shall have been consummated in accordance with the terms
and subject to the conditions set forth in Section 1.1(d).

Section 5.2 Conditions to the Obligations of the Company. The obligations of the
Company to effect the Closing shall be subject to the following conditions:

(a) The representations of the Investors in Section 1.1(b) shall be true and
correct (A) in the case of the Registration Statement and any post-effective
amendments thereto, at the respective times referred to in Section 1.1(c), and
in the case of the Prospectus, as of its date, and (B) as of the Closing Date,
except that in the case of this clause (B) all references to any time period or
date referred to in Section 1.1(b) shall be deemed to be references to the
Closing Date. All other representations and warranties of the Investors
contained in this Agreement (i) that are qualified by materiality, material
adverse effect or words of similar import, shall be true and correct as of the
date hereof and as of the Closing (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date) and (ii) that are

 

12



--------------------------------------------------------------------------------

not qualified by materiality, material adverse effect or words of similar
import, shall be true and correct in all material respects as of the date hereof
and as of the Closing (except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date).

(b) The Investors shall have performed in all material respects all of their
obligations hereunder required to be performed by it, and complied with the
covenants hereunder applicable to them in all material respects, at or prior to
the Closing.

(c) Since the date of this Agreement, there shall not have been any material
adverse effect or any effect that would, individually or in the aggregate,
reasonably be expected to materially and adversely affect the Investors’ ability
to perform their obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis.

(d) The Company shall have received a certificate, signed by an officer of each
Investor, certifying as to the matters set forth in Section 5.2(a), (b) and (c).

Section 5.3 Conditions to the Obligations of the Investors. The obligations of
the Investors to effect the Closing shall be subject to the following
conditions:

(a) The 10b-5 Representation shall be true and correct in all respects (A) in
the case of the Registration Statement and any post-effective amendments
thereto, at the respective times referred to in Section 1.1(c), and in the case
of the Prospectus, as of its date, and (B) as of the Closing Date, except that
in the case of this clause (B) all references to any time period or date
referred to in Section 1.1(c) shall be deemed to be references to the Closing
Date. All other representations and warranties of the Company contained in this
Agreement (other than those set forth in Section 2.7) (i) that are qualified by
materiality, Material Adverse Effect or words of similar import, shall be true
and correct as of the date hereof and as of the Closing (except to the extent
that any such representation and warranty expressly speaks as of an earlier
date, in which case such representation and warranty shall be true and correct
as of such earlier date) and (ii) that are not qualified by materiality,
Material Adverse Effect or words of similar import, shall be true and correct in
all material respects as of the date hereof and as of the Closing (except to the
extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date). The representations
and warranties of the Company set forth in Section 2.7 shall be true and correct
in all respects as of the date hereof and as of the Closing.

(b) The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it, and complied with the
covenants hereunder applicable to it in all material respects. at or prior to
the Closing.

(c) Since the date of this Agreement, there shall not have been any Material
Adverse Effect or any Effect that would, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(d) The Investors shall have received a certificate, signed by an officer of the
Company, certifying as to the matters set forth in Section 5.3(a), (b) and (c).

ARTICLE VI

TERMINATION

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written agreement of the Company and the Investors;

(b) by either the Company or the Investors, upon written notice to the other, in
the event that the Closing does not occur on or before April 30, 2016 (the
“Outside Date”); provided, however; the right to terminate this Agreement
pursuant to this Section 6.1(b) shall not be available to any party whose
failure to fulfill any obligation or comply with any covenant under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(c) by either the Company or the Investors, upon written notice to the other
party, in the event that any Governmental Entity shall have issued any order,
decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
nonappealable;

(d) by the Investors, if a breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement shall have
occurred that would, if occurring or continuing on the Closing Date, cause the
conditions set forth in Section 5.3(a), (b) or (c) not to be satisfied, and such
breach is not cured, or is incapable of being cured, within ten (10) days (but
no later than the Outside Date) of receipt of written notice by the Investors to
the Company of such breach;

(e) by the Company, if a breach of any representation, warranty, covenant or
agreement on the part of the Investors set forth in this Agreement shall have
occurred that would, if occurring or continuing on the Closing Date, cause the
conditions set forth in Section 5.2(a), (b) or (c) not to be satisfied, and such
breach is not cured, or is incapable of being cured, within ten (10) days (but
no later than the Outside Date) of receipt of written notice by the Company to
the Investors of such breach;

(f) by the Investors, upon written notice to the Company, if the Company shall
have entered into a definitive agreement to effect a Superior Transaction (it
being understood that the Company shall pay the Termination Fee to the Investors
in accordance with Section 7.8(b); or

(g) by the Company, upon written notice to the Investors, if the Company shall
have entered into a definitive agreement to effect a Superior Transaction and
prior to or concurrently with such termination the Company pays the Termination
Fee to the Investors in accordance with Section 7.8(b).

 

14



--------------------------------------------------------------------------------

Section 6.2 Effects of Termination. In the event of the termination of this
Agreement as provided in Section 6.1, this Agreement (other than Article VII
which shall remain in full force and effect) shall forthwith become wholly void
and of no further force and effect; provided that nothing herein shall relieve
any party from liability for fraud or willful breach of this Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Interpretation; Certain Definitions

(a) Interpretation. When a reference is made in this Agreement to “Preamble,”
“Articles,” “Sections” or “Annexes,” such reference shall be to a Preamble,
Article or Section of, or Annex to, this Agreement unless otherwise indicated.
The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa. The table of contents and headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section.

(b) Certain Definitions. As used in this Agreement, the terms have the following
meanings:

“10b-5 Representation” shall have the meaning set forth in Section 1.1(c).

“Acquisition Transaction” means a (A) a merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, share exchange, business combination or similar transaction
involving the Company or (B) any other direct or indirect acquisition involving
50% or more of the total voting power of the Company, or all or substantially
all of the consolidated total assets (including equity securities of its
Subsidiaries) of the Company.

“Affiliate” of any Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such Person; provided, for purposes of this Agreement, the Company and its
subsidiaries shall not be deemed to be Affiliates of the Investors.

“Aggregate Offered Shares” shall have the meaning set forth in Section 1.1(d).

“Agreement” shall have the meaning set forth in the Preamble.

 

15



--------------------------------------------------------------------------------

“Alternative Financing Transaction” means a transaction or series of related
transactions pursuant to which a Person(s) provides to the Company debt or
equity financing; provided that an Alternative Financing Transaction shall not
include (i) a change of control transaction involving the Company or its
stockholders, (ii) the liquidation, dissolution or reorganization of the
Company, or (iii) an Acquisition Transaction.

“Backstop Acquired Shares” shall have the meaning set forth in Section 1.2(a).

“Backstop Commitment” shall have the meaning set forth in Section 1.2(a).

“Basic Subscription Right” shall have the meaning set forth in Section 1.1(d).

Any Person shall be deemed to “Beneficially Own”, to have “Beneficial Ownership”
of, or to be “Beneficially Owning” any securities (which securities shall also
be deemed “Beneficially Owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date of this Agreement.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized to close in New York, New York.

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock or equity securities issued by the Company.

“Closing” shall have the meaning set forth in Section 1.2(b).

“Closing Date” shall have the meaning set forth in Section 1.2(b).

“Commitment Fee” shall have the meaning set forth in Section 7.8(c).

“Commitment Letter” means the letter agreement, dated December 9, 2015, from Sun
Capital Partners V, L.P. to the Company.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning set forth in the Preamble.

“Company Financial Statements” shall have the meaning set forth in
Section 2.6(b).

“Company SEC Documents” shall have the meaning set forth in Section 2.6(a).

“Control” has the meaning specified in Rule 12b-2 under the Exchange Act.

“DGCL” means the General Corporation Law of the State of Delaware.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

 

16



--------------------------------------------------------------------------------

“Exchange Act” shall have the meaning set forth in Section 2.6(a).

“Excluded Issuance” means any issuances of Common Stock, or options to acquire
Common Stock, pursuant to the Company’s 2013 Employee Stock Purchase Plan or the
Company’s 2013 Omnibus Incentive Plan and approved by the Board or a duly
authorized committee of the Board.

“GAAP” means generally accepted accounting principles.

“Governmental Entity” means any domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

“HSR Act” shall have the meaning set forth in Section 4.3.

“Indemnified Party” shall have the meaning set forth in Section 7.3(c).

“Indemnifying Party” shall have the meaning set forth in Section 7.3(c).

“Investors” shall have the meaning set forth in the Preamble.

“Law” means any federal, state, local or foreign law (including the Foreign
Corrupt Practices Act of 1977, as amended, and the laws implemented by the
Office of Foreign Assets Control, United States Department of Treasury), statute
or ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, license or permit of any Governmental
Entity.

“Material Adverse Effect” means any event, state of facts, circumstance,
development, change, effect or occurrence (an “Effect”) that (i) is or could
reasonably be expected to be materially adverse to the financial condition,
business, properties, assets, liabilities or results of operations of the
Company and its Subsidiaries taken as a whole, other than any Effect:
(A) arising from changes or developments in the economy or financial markets
generally, except to the extent such changes or developments have a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other participants in the industries in which the Company and its
Subsidiaries conduct their businesses; (B) arising from general changes or
developments in any industry in which the Company and its Subsidiaries operate,
except to the extent such changes or developments have a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other participants in such industry; (C) arising from the
announcement or pendency of the transactions contemplated by this Agreement;
(D) arising from the taking of any action required by this Agreement;
(E) arising from changes in any Law or GAAP or interpretation thereof;
(F) arising from the failure by the Company to meet any public or other
estimates, budgets or forecasts of revenues, earnings or other financial
performance or results of operations (it being understood that the facts and
circumstances giving rise to such failure may be deemed to constitute, and may
be taken into account in determining whether there has been, a Material Adverse
Effect); or (G) declines in the price or trading volume of shares of any capital
stock of the Company or any change, or proposed change in the debt ratings of
the Company or any of its Subsidiaries or any debt securities of the Company or
any of its Subsidiaries (it being understood that the facts and

 

17



--------------------------------------------------------------------------------

circumstances giving rise to such declines or changes may be deemed to
constitute, and may be taken into account in determining whether there has been,
a Material Adverse Effect); or (ii) is materially adverse to the ability of the
Company to consummate the transactions contemplated by this Agreement.

“NYSE” shall have the meaning set forth in Section 2.5(b).

“Over-Subscription Right” shall have the meaning set forth in Section 1.1(d).

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, Governmental Entity or other entity of any kind or nature.

“Pre-Closing Period” shall have the meaning set forth in Section 4.1.

“Previously Disclosed” means (i) information set forth in or incorporated in the
Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2015
or its other reports and forms filed with the SEC under Sections 13, 14 or 15 of
the Exchange Act after January 31, 2015 (except for risks and forward looking
information set forth or incorporated in the section “Risk Factors” in the Form
10-K or in any forward looking statement disclaimers or similar statements that
are similarly non-specific and are predictive or forward looking in nature) and
(ii) the information set forth in the Schedules corresponding to the provision
of this Agreement to which such information relates (provided that any
disclosure with respect to a particular paragraph or section of this Agreement
or the Schedules shall be deemed to be disclosed for other paragraphs and
sections of the Agreement and the Schedules if, and then only to the extent
that, the relevance of such disclosure to such other paragraphs or sections is
reasonably apparent on its face).

“Pro Rata Portion” means, with respect to each Investor, a percentage equal to
(i) the total number of shares of Common Stock held by such Investor as of
immediately prior to the Closing, divided by (ii) the total number of shares of
Common Stock held by the Investors as of immediately prior to the Closing.

“Prospectus” shall have the meaning set forth in Section 1.1(c).

“Record Date” means the date as of which each holder of Common Stock shall be
offered one Right for each share of Common Stock held as of such date, which
date shall be selected by the Board (or a committee thereof) in accordance with
the DGCL and the requirements of the NYSE.

“Registration Effective Date” shall have the meaning set forth in
Section 1.1(d).

“Registration Agreement” means that certain Registration Agreement, dated as of
February 20, 2008, among the Company (f/k/a Apparel Holding Corp.), the
Investors and the other investors party thereto.

“Registration Statement” shall have the meaning set forth in Section 1.1(a).

 

18



--------------------------------------------------------------------------------

“Representatives” means, with respect to a Person, such Person’s directors,
officers, investment bankers, attorneys, accountants and other advisors or
representatives.

“Revolving Credit Facility” means the revolving credit facility pursuant to that
certain Credit Agreement, dated as of November 27, 2013, by and among Vince,
LLC, the guarantors party thereto, Bank of America, N.A., as agent, the other
lenders party thereto and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
sole lead arranger and sole book runner.

“Right” means one non-transferable right to subscribe for a specified amount of
shares of Common Stock at the Rights Subscription Price.

“Rights Offering” shall have the meaning set forth in Section 1.1(d).

“Rights Subscription Price” means a price per share of Common Stock equal to
$5.50.

“SEC” means the Securities and Exchange Commission.

“Securities Act” shall have the meaning set forth in Section 7.4.

“Stock Plans” means the 2010 Stock Option Plan of Kellwood Company and the Vince
Holding Corp. 2013 Incentive Plan.

“Subscription Notice” shall have the meaning set forth in Section 1.2(a).

“Subscription Period” shall have the meaning set forth in Section 1.1(d).

“Subsidiary” means any Person (whether or not incorporated) that the Company
directly or indirectly owns or in respect of which the Company has the power to
vote or control 50% or more of any class or series of capital shares or other
equity interests of such Person.

“Superior Transaction” means a bona fide written Alternative Financing
Transaction or Acquisition Transaction that the Board (or a committee thereof
consisting only of disinterested directors) has determined in good faith, after
receiving the advice of its financial advisors and outside legal counsel and in
the exercise of its fiduciary duties, is in the best interests of the Company’s
stockholders, including, in the case of an Alternative Financing Transaction, a
determination that such Alternative Financing Transaction would (i) provide the
Company with liquidity in an amount in excess of that expected to result from
the Rights Offering and Backstop Commitment or (ii) result in more favorable
economic terms (including in the case of an Alternative Financing Transaction
that is an equity investment, the price per share to be paid for the Capital
Stock of the Company) for the Company than the Rights Offering and Backstop
Commitment. Without limiting the generality of the foregoing, in evaluating
whether an Alternative Financing Transaction or Acquisition Transaction is in
the best interests of the Company’s stockholders, the Board (or a committee
thereof consisting only of disinterested directors) shall take into
consideration, among other things, regulatory or other approvals that would be
required for such transaction, the Company’s leverage (both prior to and
following such transaction) and the Company’s ability to comply with existing
covenants under the Term Loan Facility and Revolving Credit Facility and meet
its obligations thereunder and under the Tax Receivable Agreement.

 

19



--------------------------------------------------------------------------------

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of November 27, 2013, by and among the Company, the former stockholders of the
Company named therein and Sun Cardinal, as the representative thereunder, as
amended from time to time.

“Termination Fee” means $1,690,000.

“Term Loan Facility” means the senior secured term loan facility pursuant to
that certain Credit Agreement, dated as of November 27, 2013, by and among
Vince, LLC, Vince Intermediate Holding, LLC, Bank of America, N.A., as
administrative agent, J.P. Morgan Securities LLC, as syndication agent, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, as joint lead arrangers and joint bookrunners, and Cantor
Fitzgerald Securities, as documentation agent, as amended, supplemented or
otherwise modified from time to time.

Section 7.2 Survival . Each of the representations and warranties in this
Agreement (or any certificate delivered pursuant hereto) shall survive the
execution and delivery of this Agreement and the Closing for a period of
eighteen (18) months following the Closing Date; provided that the
representations and warranties set forth in Section 1.1(b), Section 2.1,
Section 2.2, Section 2.3, and Section 2.4 and the 10b-5 Representation, and
corresponding representations and warranties in the officer’s certificate to be
delivered pursuant to Section 5.2(d) and Section 5.3(d), shall survive the
execution and delivery of this Agreement and the Closing indefinitely (or, in
each case, until final resolution of any claim or actions arising from the
breach of any such representation and warranty, if written notice of such breach
was provided prior to the end of such survival period).

Section 7.3 Indemnification.

(a) Notwithstanding anything in this Agreement to the contrary, from and after
the date hereof the Company agrees to indemnify and hold harmless each Investor
and its Affiliates and each of their respective officers, directors, partners,
employees, agents and Representatives, to the fullest extent lawful, from and
against any and all actions, suits, claims, proceedings, costs, losses,
liabilities, damages, expenses (including reasonable and documented fees of
counsel), amounts paid in settlement and other costs (collectively, “Losses”)
arising out of or relating to (1) the Rights Offering, the Registration
Statement or the Prospectus, or (2) claims, suits or proceedings challenging the
authorization, execution, delivery, performance or termination of the Rights
Offering, this Agreement and/or any of the transactions contemplated hereby;
provided, however, that the foregoing indemnification shall not apply to Losses
to the extent arise out of or relate to (i) any breach by any Indemnified Party
of this Agreement, or (ii) statements or omissions in the Registration Statement
or Prospectus or any amendment or supplement thereto made in reliance on or in
conformity with written information relating to such Investor furnished to the
Company by or on behalf of such Investor expressly for use therein.

(b) Notwithstanding anything in this Agreement to the contrary, from and after
the date hereof, each Investor agrees to indemnify and hold harmless the Company
and its Affiliates and each of their respective officers, directors, partners,
employees, agents and Representatives, to the fullest extent lawful, from and
against any and all Losses arising out of or

 

20



--------------------------------------------------------------------------------

relating to statements or omissions in the Registration Statement or Prospectus
or any amendment or supplement thereto made in reliance on or in conformity with
written information relating to such Investor furnished to the Company by or on
behalf of such Investor expressly for use therein.

(c) A party seeking to be indemnified under this Section 7.3 (an “Indemnified
Party”) shall give written notice to the other party (the “Indemnifying Party”)
of any claim with respect to which it seeks indemnification promptly after the
discovery by such Indemnified Party of any matters giving rise to a claim for
indemnification pursuant to Section 7.3(a) or (b); provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 7.3 unless, and then
only to the extent that, the Indemnifying Party shall have been actually
prejudiced by the failure of such Indemnified Party to so notify the
Indemnifying Party. Such notice shall describe in reasonable detail such claim
to the extent of the information available with respect thereto. In case any
such action, suit, claim or proceeding is brought against an Indemnified Party,
the Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof; provided, however, that the
Indemnifying Party shall be entitled to assume and conduct the defense, unless
the Indemnifying Party determines otherwise and following such determination the
Indemnified Party assumes responsibility for conducting the defense (in which
case the Indemnifying Party shall be liable for any reasonable and documented
legal fees and expenses of one law firm retained by the Indemnified Party and
other reasonable and documented out of pocket expenses reasonably incurred by
the Indemnified Party in connection with assuming and conducting the defense)
and provided, further, that if the Indemnifying Party is conducting the defense
the Indemnifying Party shall be liable for any reasonable and documented legal
fees and expenses of one law firm retained by the Indemnified Party and other
reasonable and documented out of pocket expenses reasonably incurred by the
Indemnified Party in connection with such claim if the Indemnified Party
reasonably shall have concluded (upon advice of its counsel) that there are one
or more legal defenses available to the Indemnified Party that are not available
to the Indemnifying Party or the Indemnified Party shall have concluded (upon
advice of its counsel) that, with respect to such claim, the Indemnified Party
and the Indemnifying Party have different, conflicting or adverse legal
positions or interests. If the Indemnifying Party assumes the defense of any
claim, all Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and any Indemnified Party shall
reasonably cooperate in the defense or prosecution of such claim. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent. The Indemnifying Party further agrees that it will not, without
the Indemnified Party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise (i) involves solely a
monetary remedy payable by the Indemnifying Party and (ii) includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding.

 

21



--------------------------------------------------------------------------------

(d) The obligations of the parties under this Section 7.3 shall survive the
Closing or termination of this Agreement and the transfer or other disposition
of the Backstop Acquired Shares. The agreements contained in this Section 7.3
shall be in addition to any other rights of the Indemnified Party against the
Indemnifying Party or others, under this Agreement at law or in equity.

Section 7.4 Legends . Each Investor agrees with the Company that each share of
Common Stock purchased by such Investor pursuant to the Backstop Commitment
shall contain a legend substantially to the following effect, unless the Company
determines otherwise in accordance with applicable Law:

THESE SHARES ARE HELD BY AN ‘‘AFFILIATE’’ OF VINCE HOLDING CORP., AS DEFINED BY
RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
ACCORDINGLY, THE COMPANY WILL NOT PERMIT THE SHARES REPRESENTED BY THIS
CERTIFICATE TO BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED TO A PROSPECTIVE TRANSFEREE UNLESS SUCH TRANSFER IS
ACCOMPANIED BY AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSACTION IS IN
COMPLIANCE WITH THE SECURITIES ACT OR SUCH TRANSFER IS CONDUCTED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT.

Section 7.5 Notices . All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered personally or by
facsimile or electronic mail, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier services, or (c) on the third Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
written notice to the other party:

If to the Company:

Vince Holding Corp.

500 5th Avenue, 20th Floor

New York, New York 10110

Attention: Ryan Schreiber, Senior VP, General Counsel & Secretary

Facsimile: (855) 640-3896

Email: rschreiber@vince.com

With a copy to (which shall not constitute notice):

Honigman Miller Schwartz and Cohn LLP

660 Woodward Avenue

Detroit, Michigan 48226

Attention: Michael S. Ben

 

22



--------------------------------------------------------------------------------

                  Meredith Ervine

Facsimile: (313) 465-7317

Email: mben@honigman.com

            mervine@honigman.com

If to the Investors:

Sun Cardinal, LLC

SCSF Cardinal, LLC

c/o Sun Capital Partners, Inc.

5200 Town Center Circle,

Suite 600

Boca Raton, Florida 33486

Attention: C. Deryl Couch and Jonathan Borell

Facsimile: (561) 394-0540

Email: dcouch@suncappart.com

            jborell@suncappart.com

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, Illinois 60654

Attention: Douglas C. Gessner, P.C.

                 Gerald T. Nowak, P.C.

                 Bradley Reed

Facsimile: (312) 862-2200

Email: douglas.gessner@kirkland.com

            gerald.nowak@kirkland.com

            bradley.reed@kirkland.com

Section 7.6 Further Assurances . Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

Section 7.7 Amendments and Waivers . Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and the Investors. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.

Section 7.8 Fees and Expenses

.

 

23



--------------------------------------------------------------------------------

(a) Expenses.

(i) Regardless of whether the Closing is consummated, the Company shall
reimburse the Investors for all reasonable out-of-pocket fees and expenses
(including attorneys’ fees and expenses) incurred by the Investors in connection
with this Agreement and the transactions contemplated hereby; provided, however,
that such fees and expenses shall not be reimbursed by the Company in the event
that this Agreement is terminated by the Company pursuant to Section 6.1(e).

(ii) Payment of the Investors’ fees and expenses by the Company pursuant to this
Section 7.8 shall be made at the Closing or, if this Agreement is terminated
other than by the Company pursuant to Section 6.1(e), no later than three
(3) Business Days after delivery by the Investors to the Company of written
notice of (1) demand for payment after the termination of this Agreement, and
(2) reasonably detailed documentation of such fees and expenses.

(b) Termination Fee.

(i) In the event that this Agreement is terminated by the Investors pursuant to
Section 6.1(f) or the Company pursuant to Section 6.1(g), then the Company
shall, simultaneously with such termination (in the case of a termination by the
Company) or within one (1) Business Day following such termination (in the case
of a termination by the Investor), pay the Investors the Termination Fee in
accordance with Section 7.8(d); provided that the Termination Fee shall not be
payable if the Superior Transaction that resulted in the termination of this
Agreement was approved by the full Board (and not a committee of the Board). If
the Commitment Fee is paid to the Investors and the Termination Fee subsequently
becomes payable pursuant to this Section 7.8(b), the Termination Fee shall be
reduced by the amount of the Commitment Fee.

(ii) Notwithstanding anything to the contrary in this Agreement, the parties
hereby acknowledge that in the event that the Termination Fee becomes payable
and is paid by the Company pursuant to this Section 7.8(b), the Termination Fee
(and reimbursement of expenses pursuant to Section 7.8(a) and, if applicable,
payment of the Commitment Fee pursuant to Section 7.8(c)) shall, absent fraud or
willful breach of this Agreement, be the Investors’ sole and exclusive remedy
under this Agreement.

(c) Commitment Fee. If the Rights Offering has not commenced on or before
March 29, 2016, the Company shall pay the Investors an aggregate amount equal to
$950,000 (the “Commitment Fee”) upon the earliest to occur of (i) the completion
of the Rights Offering, (ii) the Closing or (iii) the termination of this
Agreement pursuant to Section 6.1. The Rights Offering will be deemed to
commence on the date that the Rights are distributed to the Company’s
stockholders.

(d) Any amount that becomes payable by the Company pursuant to this Section 7.8
shall be paid by wire transfer of immediately available funds to account(s)
designated in writing by the Investors.

 

24



--------------------------------------------------------------------------------

Section 7.9 Successors and Assigns . The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement shall not be assignable by operation of
law or otherwise, provided that, each Investor shall be permitted to assign this
Agreement (including any or all of the Investor’s rights or obligations
hereunder) to any of its Affiliates, provided further that no such assignment
shall relieve such Investor of its obligations hereunder. Without limiting the
foregoing, none of the rights of the Investors hereunder shall be assigned to,
or enforceable by, any Person to whom an Investor may transfer capital stock of
the Company (other than a transfer to the Investor’s Affiliates to the extent
permitted in accordance with the terms of this Agreement).

Section 7.10 Governing Law . This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to the conflicts of laws provisions thereof.

Section 7.11 Jurisdiction . Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought and
determined exclusively in the Delaware Court of Chancery of the State of
Delaware; provided, that if the Delaware Court of Chancery does not have
jurisdiction, any such suit, action or proceeding shall be brought exclusively
in the United States District Court for the District of Delaware or any other
court in the State of Delaware, and each of the parties hereto hereby consents
to the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Law, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
any such court or that any such suit, action or proceeding which is brought in
any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party hereto anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party hereto agrees that service of process on such
party may be made by complying with the provisions of Section 7.5, and such
compliance shall be deemed effective service of process on such party.

Section 7.12 Waiver Of Jury Trial . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM,
OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (II)
THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

Section 7.13 Entire Agreement . This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements (including the Commitment Letter) and
understandings, both oral and written, between the parties and/or their
affiliates with respect to the subject matter of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 7.14 Effect of Headings and Table of Contents . The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

Section 7.15 Severability . If one or more provisions of this Agreement are held
to be unenforceable under applicable Law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by Law.

Section 7.16 Counterparts; No Third Party Beneficiaries . This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any Person other than the parties hereto any
rights or remedies hereunder.

Section 7.17 Specific Performance . The transactions contemplated by this
Agreement are unique. Accordingly, each of the Company and each Investor
acknowledges and agrees that, in addition to all other remedies to which it may
be entitled, each of the parties hereto is entitled to seek a decree of specific
performance (except in the circumstances in which the Termination Fee is payable
and paid under Section 7.8(b)), provided that the party seeking specific
performance is not in material default hereunder. The Company and the Investors
agree that, if for any reason a party shall have failed to perform its
obligations under this Agreement, then the party seeking to enforce this
Agreement against such nonperforming party shall be entitled to specific
performance and injunctive and other equitable relief, and the parties further
agree to waive any requirement for the securing or posting of any bond in
connection with the obtaining of any such injunctive or other equitable relief.
Except in the circumstances in which the Termination Fee is payable and paid
under Section 7.8(b), this provision is without prejudice to any other rights
that any party may have against another party for any failure to perform its
obligations under this Agreement, including the right to seek damages for a
breach of any provision of this Agreement, and all rights, powers and remedies
available (at law or in equity) to a party in respect hereof by the other party
shall be cumulative and not alternative or exclusive, and the exercise or
beginning of the exercise of any thereof by a party shall not preclude the
simultaneous or later exercise of any other rights, powers or remedies by such
party. For the avoidance of doubt, in circumstances in which the Termination Fee
is payable and paid, other than in the case of fraud or willful breach of this
Agreement, such Termination Fee shall be the Investors’ sole and exclusive
remedy and the Investor shall not be entitled to specific performance or any
other form of equitable relief.

[Remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of date first written above.

 

VINCE HOLDING CORP. By:  

/s/ David Stefko

Name:   David Stefko Title:   Chief Financial Officer SUN CARDINAL, LLC By:  

/s/ Michael McConvery

Name:   Michael McConvery Title:   Vice President & Asst. Secretary SCSF
CARDINAL, LLC By:  

/s/ Michael McConvery

Name:   Michael McConvery Title:   Vice President & Asst. Secretary